Title: From Thomas Jefferson to Charles Pinckney, 8 November 1808
From: Jefferson, Thomas
To: Pinckney, Charles


                  
                     Dear Sir 
                     
                     Washington Nov. 8. 08.
                  
                  I have to acknolege the reciept of your two letters of Sep. 10. & of blank date, probably about the middle of Oct. and to thank you for the communications therein made. they were handed to the two persons therein named. I sieze the first moment it is in my power to answer your question as to our foreign relations, which I do by inclosing you a copy of my message this moment delivered to the two houses of Congress, in which they are fully stated. it is evident we have before us three only alternatives 1. embargo. 2. war. 3. submission & tribute. this last will at once be put out of question by every American, and the two first only considered. by the little conversation I have had with the members I percieve there will be some division on this among the republicans: but what will be it’s extreme extent cannot be known till they shall have heard the message & documents & had some days to confer & make up their opinions. being now all in the hurry & bustle of visits & business incident to the first days of the meeting I must here close with my salutations of friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               